Citation Nr: 1040471	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depressive disorder, to include as 
secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected lumbar 
spine disability.

3.  Entitlement to service connection for incontinence, to 
include as secondary to a service-connected lumbar spine 
disability.

4.  Entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disability, diagnosed as intervertebral disc disease 
(IVDS) with stool incontinence.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had service in the Army Reserves from April 1966 to 
February 1972, with a confirmed period of active duty for 
training (ACDUTRA) from April 11, 1966 to August 12, 1966. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of October 2005 and April 2007 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in August 2010.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.  The Veteran submitted additional 
evidence with a waiver of RO jurisdiction at the conclusion of 
the hearing.  This evidence has been associated with the claims 
file and reviewed.

The issues of (1) entitlement to service connection for a 
cervical spine disability, to include as secondary to a service-
connected lumbar spine disability; (2) entitlement to service 
connection for incontinence, to include as secondary to a 
service-connected lumbar spine disability; (3) entitlement to an 
evaluation in excess of 20 percent for a lumbar spine disability, 
diagnosed as IVDS with stool incontinence; and (4) entitlement to 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the issue of whether 
the Veteran's currently diagnosed acquired psychiatric disorder 
is proximately due to or the result of his service-connected 
lumbar spine disability is in relative equipoise.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an acquired 
psychiatric disorder is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed depression and 
anxiety is secondary to a service-connected lumbar spine 
disability.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009), the Board has re-phrased the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected lumbar 
spine disability.




I.  Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA), or an injury incurred 
in or aggravated while performing inactive duty training 
(INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term 
INACDUTRA is defined, in part, as duty, other than full- time 
duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. 
Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at the 
time of the disablement or death due to the injury or disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  "Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting from 
some type of internal infection or degenerative process.  
VAOPGCPREC 4-2002.

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  38 C.F.R. § 
3.310(a).  According to Allen v. Brown, 7 Vet. App. 439, 447-49 
(1995), secondary service connection may be found where a service 
connected disability aggravates another condition (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provides that any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease will be service-connected.  However, VA 
will not concede that a non-service-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the non-service-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006.   

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the United States 
Court of Appeals for Veterans Claims (Court) ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection may be 
made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  See Allen, 7 Vet. App. at 447-449.  Given 
what appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, a version which favors the Veteran. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

II.  Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in November 1965 prior to entering service.  
The clinical evaluation and physical examination was essentially 
normal and no psychiatric abnormalities were found.  

The Veteran was also afforded a clinical evaluation and physical 
examination in August 1966 prior to his release from ACDUTRA.  
The clinical evaluation and physical examination were normal and 
no psychiatric abnormalities were found.  

In January 1970, the Veteran sustained a fractured coccyx after a 
slip-and-fall accident.  An investigation report dated that same 
month found that the Veteran fractured his coccyx during a period 
of Army Reserve training.  

In a report of medical history dated June 1970, the Veteran 
reported having back trouble, frequent trouble sleeping, and 
depression or excessive worry.  A notation on the medical history 
report was significant for a broken coccyx during an Army Reserve 
training drill in 1970.  It was also noted that the Veteran was 
diagnosed as having depression.

The Veteran presented to J. Gordon, M.D. in August 1997 with 
subjective complaints of nervousness related to his job 
performance as a teacher.  The Veteran also reported a past 
medical history significant for manic depression.  The impression 
was acute anxiety syndrome and possible long history of manic 
depression with past history noted as above.  Included in the 
claims file are private treatment records from numerous 
psychiatric providers.  These records documented the Veteran's 
psychiatric symptoms and revealed that he routinely received 
psychiatric treatment until February 2003.  See private treatment 
records from Dr. Gordon and D. Hartley, M.D. 
The Veteran was afforded a psychological evaluation in December 
2005 as part of his claim for Social Security Disability 
benefits.  The Veteran reported longstanding physical and 
psychological problems and he exhibited symptoms of anxiety and 
depression, among others, during a mental status examination.  
The Veteran was diagnosed as having bipolar II disorder, 
depressed; and anxiety disorder, not otherwise specified (NOS).  
The examiner indicated that the Veteran's prognosis for any type 
of employment was "very limited."

That same month, the Veteran presented to a VA mental health 
clinic for additional psychiatric care.  In particular, the 
Veteran reported subjective symptoms of depressive thoughts, but 
denied any in-service psychiatric treatment.  The Veteran stated 
that at least some of his depression was related to his back 
pain.  The impression was major depressive disorder, rule out 
bipolar disorder.  

In May 2006, a psychiatrist, J. Will, M.D., submitted a chronic 
acquired psychiatric questionnaire to VA on the Veteran's behalf.  
This questionnaire was prepared by the Veteran's representative.  
The Veteran's past medical history was significant for bipolar I 
disorder.  According to Dr. Will, the Veteran's psychiatric 
disorder was not "at least as likely as not" a result of the 
in-service trauma to the service-connected low back.  (Emphasis 
added).  Dr. Will, however, found that the Veteran's psychiatric 
disorder was "at least as likely as not" aggravated beyond the 
natural progression by the service-connected low back disability.  
In support of this conclusion, Dr. Will stated:

[The Veteran's] lower back pain worsens 
the depressive episodes that occur 
frequently as a person with bipolar I 
disorder ages.  [The Veteran] was injured 
in April 2005 from an assault by a student 
while at work which exacerbated his back 
and neck from the fall.  [The Veteran] 
initially injured his back during active 
military duty in 1970 from a fall. 

The Veteran presented to a VA mental health clinic in April 2007.  
He reported that his "mood instability" was related to chronic 
pain.  According to the Veteran, his depressive symptoms were in 
remission until his "pain issues," particularly in the low 
back, were exacerbated.  The Veteran also reported having severe 
occupational and social impairments as a result of chronic pain.  
Following a mental status examination, the Veteran was found to 
be unemployable as well as permanently and totally disabled.  The 
impression was mood disorder secondary to chronic pain.  The 
examiner also diagnosed the Veteran as having bipolar disorder by 
history.  

A VA physician and social worker submitted a co-authored 
statement on the Veteran's behalf in May 2007.  The authors noted 
that the Veteran was treated for mood disorder (April 2007), 
depressive disorder (November 2006), and anxiety disorder (August 
2005).  The authors determined that the Veteran was permanently 
and totally disabled as well as unemployable.  According to the 
authors, the Veteran's "mental health issues" were secondary to 
chronic pain while his "mood instability" was "directly 
related to his service connected spinal injury."      

The Veteran was afforded a VA C&P psychiatric examination in 
December 2008.  According to the Veteran his "mood problems" 
began approximately three years prior to this examination and 
were characterized by depression, crying spells, tantrums, 
anxiety, and frustration.  After a psychiatric evaluation and 
review of the Veteran's claims file, the examiner diagnosed the 
Veteran as having depressive disorder secondary to chronic pain 
and medical issues.  

According to the examiner, the Veteran's STRs indicated the 
possible presence of depression following the initial in-service 
back injury.  In the examiner's opinion, a reactive depression or 
anxiety problem following "such a serious injury would not be 
unexpected, and does present some indication that [the Veteran] 
was prone to such problems even during his service tenure."  The 
examiner further opined:

[i]n the opinion of this examiner, [the 
Veteran's] depression is most likely 
caused by or a result of his service-
connected medical problems (lumbar spine 
degenerative disc disease with stool 
incontinence and radiculopathy of the 
right lower extremity) and their 
subsequent exacerbation.
The examiner also expressed the opinion that the Veteran's pain 
and depression, among other conditions, rendered him unable to 
work.  However, the examiner noted that it was "difficult to 
tease out" the effects of the Veteran's depression from the 
effects of the pain to which it was linked.

In October 2009, the A. Meski, M.D. submitted a statement in 
support of the Veteran's current service connection claim.  Dr. 
Meski stated that he treated the Veteran for "several years" as 
a result of bipolar disorder and generalized anxiety disorder 
(GAD).  Based on a review of records available to him, Dr. Meski 
stated that the Veteran's in-service fall "most likely caused 
psychological and physical impairment resulting in the [Veteran] 
having problems performing any job related activities."  Dr. 
Meski also stated that the Veteran's psychological conditions 
were "most likely or at least as likely as not secondary to his 
pain resulting from the accident in active service."

A VA physician also submitted a statement in support of the 
Veteran's service connection claim in October 2009.  According to 
the physician, the Veteran's "mood disorder" was "more likely 
than not or at least as likely as not related to his military 
duty."  Specifically, the physician noted that the Veteran 
developed chronic pain as a result of in-service injuries (now 
classified as IVDS and paralysis of the sciatic nerve) and that 
this condition was "secondary" to the injuries incurred on 
active duty.    

The Veteran testified in support of the current claim in August 
2010.  Specifically, the Veteran expressed his belief that the 
currently diagnosed depression was secondary to chronic pain 
caused by his service-connected lumbar spine disability.  

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a finding of service 
connection for an acquired psychiatric disorder secondary to a 
service-connected lumbar spine disability because the evidence is 
in relative equipoise.

As noted above, service connection may be granted on a secondary 
basis for a disability which is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310(a).  Here, 
the Board notes that there is competing medical evidence of 
record pertaining to the issue of secondary service connection.  
While the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In evaluating the probative value of 
competent medical evidence, the United States Court of Appeals 
for Veterans Claims (Court) has stated, in pertinent part:
 
The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

On one hand, Dr. Will stated in May 2006 that the Veteran's 
bipolar I disorder was not "at least as likely as not" a result 
of the in-service trauma to the service-connected low back.  In 
support of this conclusion, Dr. Will attributed the Veteran's 
increased lower back pain and increased depressive episodes to 
the aging process as well as the April 2005 work-related 
accident.  Dr. Will, however, found that the Veteran's 
psychiatric disorder was "at least as likely as not" aggravated 
beyond the natural progression by the service-connected low back 
disability.

On the other hand, VA and private medical opinions dated May 
2007, December 2008, and  October 2009 attributed the Veteran's 
acquired psychiatric disorder (alternatively diagnosed as mood 
disorder, anxiety disorder, depressive disorder, bipolar 
disorder, and generalized anxiety disorder) to the Veteran's 
service-connected lumbar spine disability.  In fact, these 
examiners expressed the opinion that the Veteran's psychological 
conditions were caused by, directly related to, or secondary to 
his pain which resulted from the service-connected lumbar spine 
disability.  

The Board also finds highly probative the Veteran's statements 
and hearing testimony that his depressive symptoms were related 
to his service-connected lumbar spine disability.  The Court has 
in the past held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition"); see also, 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

Thus, the Veteran's lay statements and testimony regarding his 
symptoms of depression and when they began is competent evidence.  
The Board also finds this evidence to be credible, particularly 
where, as here, the Veteran's statements in this regard are 
reflected in the medical evidence of record. 

Where, as here, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.  
Moreover, the Board cannot reasonably disassociate the nature or 
severity of the Veteran's psychiatric disability caused by the 
service-connected lumbar spine disability and other post-service 
experiences.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Thus, resolving all reasonable doubt in the Veteran's 
favor, service connection for an acquired psychiatric disorder 
is warranted on a secondary basis.  Accordingly, service 
connection is granted.  38 U.S.C.A. § 5107.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected lumbar spine 
disability, is granted subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran contends that his currently diagnosed cervical spine 
disability and incontinence is secondary to his service-connected 
lumbar spine disability.  He asserts that the condition of his 
service-connected lumbar spine disability has gotten worse and 
that this decline warrants a higher disability evaluation.  The 
Veteran also contends that he is entitled to TDIU.  

The Veteran was awarded Social Security Disability benefits, 
effective May 28, 2005.  Thus, the RO should contact SSA and/or 
other appropriate Federal agency and request a complete copy of 
any and all adjudications and the records underlying the 
adjudications for Social Security Disability benefits.  If no 
such records exist, information to that effect should be included 
in the claims file and the Veteran should be notified.

It was also noted in a December 2008 VA C&P spine examination 
that the Veteran reported symptoms of incontinence following a 
work-related accident in 2005.  There is also evidence of record 
that the Veteran filed for worker's compensation based on this 
incident.  See December 2006 VA mental health clinic note.  
Unfortunately, the worker's compensation records are not 
associated with the claims file and must be obtained.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

Here, the Veteran was afforded a VA C&P spine examination in 
December 2008 to determine the etiology of the currently 
diagnosed cervical spine disability and incontinence.  The 
examiner failed to provide an adequate rationale regarding the 
etiology of the cervical spine disability and was unable to 
render an opinion on the etiology of the Veteran's incontinence 
without resorting to speculation.  A remand is required to 
provide the Veteran with a new examination to address these 
issues.

Moreover, the Veteran testified in August 2010 that the condition 
of his service-connected lumbar spine disability worsened.  The 
Court has held that VA must provide a new examination when a 
veteran claims that a disability is worse than when originally 
rated and the available evidence is too old to adequately 
evaluate the current state of the condition.  Olson v. Principi, 
3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).  Accordingly, the Veteran should be 
afforded a new VA examination to assess the severity of his 
service-connected lumbar spine disability.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from December 4, 2008 to the 
present.

In addition, the Veteran should be asked to provide medical 
records or sufficient information to allow VA to obtain records 
for all treatment for his cervical spine and urinary incontinence 
from 1970 to the present that is not already of record. 

Based on the Board's decision to remand the Veteran's claims of 
(1) entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected lumbar 
spine disability; (2) entitlement to service connection for 
incontinence, to include as secondary to a service-connected 
lumbar spine disability; and (3) entitlement to an evaluation in 
excess of 20 percent for a lumbar spine disability, diagnosed as 
IVDS with stool incontinence, the Board finds that the Veteran's 
claim of entitlement to a total disability rating based on 
individual unemployment (TDIU) is inextricably intertwined with 
these claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(noting that two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any and all VA and non-VA sources 
of treatment from 1970 for his cervical spine 
and any records pertaining to his urinary 
incontinence that are not already of record.  
In particular, the Veteran should provide 
either the medical records or authorization 
sufficient to allow VA to request the 
identified records.  If the Veteran provides 
sufficient authorization, attempt to obtain 
treatment records.  If the records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from December 4, 2008 to the 
present.

3.  Contact the Social Security 
Administration and/or other appropriate 
Federal agency and request a complete copy 
of any and all adjudications and the records 
underlying the adjudications for Social 
Security Disability benefits.  If no such 
records exist, information to that effect 
should be included in the claims file and the 
Veteran should be notified as such.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

4.  Contact the Veteran and request that he 
provide, or authorize VA to obtain, any and 
all worker's compensation records stemming 
from the 2005 incident in which the Veteran 
was attacked by a student and injured.  If VA 
is unable to obtain the records, information 
to that effect should be included in the 
claims file and the Veteran should be 
notified as such. 

5.  After Steps 1-4 are completed, schedule 
the Veteran for a VA spine examination to 
ascertain the nature and etiology of the 
Veteran's currently diagnosed cervical spine 
disability as well as the nature and severity 
of his service-connected lumbar spine 
disability, to include IVDS.  The claims 
folder and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed cervical spine disability is at 
least as likely as not (i.e., 50 percent or 
greater possibility) the result of the 
January 1970 injury in-service.  If not, is 
it at least as likely as not (i.e., 50 
percent or greater possibility) caused by, 
the result of, or due to his service-
connected lumbar spine disability.  If not, 
the examiner should express an opinion as to 
whether the Veteran's cervical spine 
disability is at least as likely as not 
aggravated by (i.e., permanently worsened 
beyond its natural progression) his service-
connected lumbar spine disability (or other 
service-connected disability).  The examiner 
must provide a complete rationale for any 
stated opinion.

The examiner is also asked to assess the 
nature and severity of his service-connected 
lumbar spine disability, to include IVDS.  In 
particular, the examiner is asked to include 
a discussion about the ranges of motion of 
the lumbar spine.  The examiner should also 
state whether the lumbar spine disability is 
manifested by weakened movement, excess 
fatigability, incoordination, or pain, and if 
so, whether there is an additional loss of 
range of motion as a result of these 
symptoms.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain, or during flare-ups.  

The examiner should also provide information 
regarding the severity of the Veteran's stool 
incontinence and discuss any other associated 
neurological abnormalities.  The examiner 
must provide a complete rationale for any 
stated opinion. 

6.  After Steps 1-4 are completed, schedule 
the Veteran for a VA genitourinary 
examination to ascertain the nature and 
etiology of the Veteran's currently diagnosed 
incontinence.  The claims folder and a copy 
of this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed urinary incontinence is at least as 
likely as not (i.e., 50 percent or greater 
possibility) caused by, the result of, or due 
to his service-connected lumbar spine 
disability.  If not, the examiner should 
express an opinion as to whether the 
Veteran's incontinence is at least as likely 
as not aggravated by (i.e., permanently 
worsened beyond its natural progression) his 
service-connected lumbar spine disability (or 
other service-connected disability).  The 
examiner must provide a complete rationale 
for any stated opinion.

7.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions and then readjudicate 
the Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


